Citation Nr: 1706635	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-38 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to October 1972, including in the Korean Conflict and in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO held a hearing on the Veteran's claims in June 2008.

In an October 2010 administrative decision, the Veteran was found to be incompetent for purposes of VA benefits and his wife was appointed as his fiduciary.  

In August 2012, the Board remanded this matter for further development.

In an October 2016 rating decision, the RO granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  As a result, this issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD caused by service.  

2.  The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of major depressive disorder caused by service.  



CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD and an acquired psychiatric disability, to include major depressive disorder.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD and major depressive disorder is warranted.

The Veteran served on active duty from October 1948 to October 1972, including combat service in the Korean Conflict and in the Republic of Vietnam.  The Veteran reported several events from combat in Korea including finding and seeing dead soldiers and an incident when he believed that he was struck by a bullet.  See December 2006 Veteran's Statement.  The Veteran's service records show that he was awarded the Combat Infantryman Badge, among other awards.  See Veteran's Form DD-214.  The evidence therefore establishes an in-service stressor and the first element of service connection is met.

The Veteran's VA psychiatrist, who began treating the Veteran in March 2008, diagnosed the Veteran with major depression and PTSD.  See October 2012 VA Treatment Record.  The VA psychiatrist initially diagnosed the Veteran with major depression.  Id.  The VA psychiatrist explained that the Veteran was reluctant to discuss his combat-related trauma, which is in accordance with his disorders, but eventually shared his combat experiences.  Id.  The VA psychiatrist noted that the Veteran reported exposure to near death experiences as well as witnessing dead soldiers while serving in the Korean Conflict.  Id.  The VA psychiatrist explained that the Veteran has been reliving those experiences since service through intrusive memories, nightmares, and flashbacks.  Id.  After the Veteran shared information about his combat experiences and current symptomatology, the VA psychiatrist diagnosed the Veteran with PTSD in addition to major depressive disorder.  Id.  

VA treatment records support diagnoses of PTSD and major depression during the claims period.  See, e.g., March 2007 VA Treatment Record (diagnosing Veteran with PTSD); August 2007 VA Treatment Record (diagnosing Veteran with major depression); May 2008 VA Treatment Record (noting Veteran's PTSD diagnosis).  An October 2012 VA treatment record showing diagnoses of PTSD and major depression notes the Veteran was feeling depressed, anxious, desperate, frustrated, forgetful, and irritable, that he lacked concentration, motivation, and energy, and that he experienced insomnia, flashbacks, intrusive memories, and nightmares of war experiences.  

The Board notes that the record contains January 2007 and September 2016 VA examination reports opining that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  The January 2007 and September 2016 VA examiners also did not diagnose the Veteran with major depressive disorder.  The January 2007 VA examiner noted the Veteran's persistent symptoms of increased arousal but opined that the Veteran did not exhibit persistent re-experiencing of the traumatic event.  The September 2016 VA examiner noted that the Veteran did not show intrusion symptoms, avoidance, negative alterations of cognition and mood, and alterations of arousal and reacrivity.  Nevertheless, the VA treatment records cited above demonstrate that the Veteran experienced PTSD symptoms which warranted a PTSD diagnosis during the course of the period on appeal, including reliving the traumatic experiences through intrusive memories and nightmares.  The VA treatment records, along with the note from the Veteran's VA psychiatrist, show diagnoses of major depressive disorder and PTSD along with an explanation of the Veteran's supporting symptomatology.  Thus, the evidence is at least in equipoise as to whether the Veteran has current diagnoses of PTSD and major depressive disorder within the claims period, from December 2006 to present.  Resolving all doubt in the Veteran's favor, the second element of service connection is met.

In the October 2012 VA note, the Veteran's VA psychiatrist opined that the Veteran's PTSD and major depression are related to his in-service combat experiences.  The VA psychiatrist explained that the Veteran experienced avoidance, which was typical of such situations, and that he experienced intrusive memories, nightmares, and flashbacks of his combat-related trauma.  VA treatment records also support a connection between the Veteran's diagnoses and service.  See, e.g., August 2007 VA Treatment Record (noting Veteran experiences flashbacks and nightmares related to his service in Korea); February 2008 VA Treatment Record (noting Veteran participated in group therapy for Korea War Veterans).  There are no contrary medical nexus opinions.  Accordingly, the third element of service connection is met.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran has current diagnoses of PTSD and major depressive disorder within the claims period which are related to combat stressors in service.  Consequently, service connection for PTSD and major depressive disorder is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for major depressive disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


